                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


JEFFREY COLEMAN,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-CV-972 CAS
                                                  )
MALLINCKRODT ENTERPRISES LLC,                     )
et al.,                                           )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on defendant Mallinckrodt Enterprises LLC’s (“MNK”)

Motion to Compel Arbitration and Stay Proceedings. Plaintiff Jeffrey Coleman opposes the motion

and it is fully briefed. For the following reasons, the motion to compel arbitration and stay

proceedings will be granted.

I.     Background

       Plaintiff filed this action on September 15, 2017 in the Superior Court of the State of

California, County of Alameda, against defendants, his former employers. The complaint asserts

claims for non-payment of wages; adverse employment action (termination and retaliation) in

violation of public policy; negligent hiring, supervision and retention; violation of California Labor

Code § 1102.5 (retaliation); violation of Federal False Claims Act (retaliation); concealment; breach

of employment contract; breach of implied covenant of good faith and fair dealing; unjust

enrichment; and failure to provide employee file.

       On November 13, 2017, MNK removed this case to the United States District Court for the

Northern District of California, pursuant to federal question jurisdiction, 28 U.S.C. § 1331, and
diversity of citizenship, 28 U.S.C. § 1332. (Doc. 1). On May 3, 2018, MNK filed a motion to

transfer venue pursuant to 28 U.S.C. § 1404(a) on the grounds that litigating this action in the

Eastern District of Missouri would be in the interests of justice and more convenient for the parties

and witnesses. (Doc. 39). On April 25, 2019, the motion was granted and the case was transferred

to this Court. (Docs. 46, 47).

       Plaintiff and MNK assert that California law applies to this contract dispute. The Court

agrees. See Wisland v. Admiral Beverage Corp., 119 F.3d 733, 736 (8th Cir. 1997) (if transfer is

based on convenience of parties and witnesses, pursuant to § 1404(a), the law of the transferor court

applies) (citing Ferens v. John Deere Co., 494 U.S. 516, 531 (1990) (applying the state law of the

transferor court)).

       In the complaint, plaintiff alleges he began employment with Questcor Pharmaceuticals, Inc.

(“Questcor”) in July 2011 as a Regional Sales Manager. Plaintiff alleges he was hired to train and

deploy representatives to sell the drug, H.P. Acthar Gel (“Acthar”), an injectable anti-inflammatory.

Plaintiff states his income consisted of a base salary, stock options, and the potential to earn

additional pay via a sales and performance incentive compensation program called, in part, the

Incentive Bonus Plan. In accepting and continuing his employment with defendants, plaintiff states

he relied on the Incentive Bonus Plan to increase his base salary.

       In 2014, Mallinckrodt Enterprises LLC, Mallinckrodt LLC, and Enterprises Holdings, Inc.

(collectively “Mallinckrodt”) purchased and merged with Questcor. During plaintiff’s employment

with Questcor and subsequently Mallinckrodt, plaintiff alleges defendants encouraged him to

illegally promote and sell Acthar for uses which had not been approved by the Food and Drug

Administration (“FDA”). As a result of plaintiff’s refusal to engage in improper sales practices, he


                                                 2
alleges he was unfairly penalized by his inability to meet unrealistic and fraudulently based

Incentive Bonus Plan goals. Plaintiff further alleges he could not meet his regional sales goals

because defendants retaliated against him by relocating some of his key sales representatives, which

left him with a less than full staff.

        Plaintiff alleges he was constructively terminated on September 18, 2015 due to a

disadvantaged work environment and unfair treatment as a direct result of refusing to promote the

off-label use of Acthar and voicing complaints about such sales practices to his superiors.

II.     MNK’s Motion to Compel Arbitration and the Parties’ Positions

        MNK moves to compel arbitration and stay the proceedings pursuant to 9 U.S.C. §§ 3 and

4. MNK argues that plaintiff received an Employee Handbook at the start of his employment with

Questcor, which contained a binding and enforceable Dispute Resolution Process/Arbitration Clause

(“Arbitration Clause”). MNK attached to its motion to compel plaintiff’s “ACKNOWLEDGMENT

OF RECEIPT” of the Employee Handbook, signed and dated by plaintiff on July 22, 2011. Doc.

64-3. MNK argues that the Arbitration Clause covers all of plaintiff’s claims. The Arbitration

Clause states in part:

        The Company’s Dispute Resolution Process through mutual binding arbitration
        applies to the Company and to all employees of Questcor, regardless of the length
        of service or status, and covers all disputes or claims between an employee and
        Questcor, including, but not limited to those relating to an employee’s employment,
        compensation or the termination of employment.
        ....

        You and Questcor agree that arbitration will be conducted before a neutral
        experienced arbitrator chosen jointly by you and the Company, and will be
        conducted under the Employment Arbitration Rules of the American Arbitration
        Association (“AAA”). A copy of these rules can be obtained at http://www.adr.org/.

Doc. 64-3 at 12.


                                                 3
       MNK contends that any dispute regarding enforceability of the Arbitration Clause should

be decided by an arbitrator because the clause incorporates the rules of the American Arbitration

Association (“AAA”), which provide that an “arbitrator shall have the power to rule on his or her

own jurisdiction including any objections with respect to the existence, scope or validity of the

arbitration agreement.” Rule 6.a of the AAA Rules of Employment Arbitration Rules and Mediation

Procedures. MNK argues that by incorporating the AAA’s rules in the Arbitration Clause, the

parties agreed to allow an arbitrator to determine threshold questions of arbitrability, including

whether the agreement itself is valid. In the alternative, MNK argues that if this Court finds it

appropriate to determine the issue of arbitrability, the Court must find a valid arbitration agreement

exists covering plaintiff’s claims.

       Plaintiff opposes the motion to compel arbitration, arguing that the Arbitration Clause is

unenforceable because plaintiff never consented to it. Plaintiff contends that this Court, not an

arbitrator, must determine the enforceability of the Arbitration Clause because a party who contests

the making of a contract containing an arbitration provision should not be compelled to arbitrate the

threshold issue of its existence.

       Plaintiff further argues that he did not assent to an agreement to arbitrate and no contract was

formed under California law for the following reasons: (1) plaintiff’s offer letter for employment

with Questcor, dated June 13, 2011 and executed on June 17, 2011, made no mention of a

requirement to arbitrate; (2) on July 18, 2011, the date plaintiff commenced his employment with

Questcor, plaintiff did not execute an agreement to arbitrate; and (3) on July 22, 2011, four days

after the commencement of his employment, plaintiff executed an “ACKNOWLEDGMENT OF




                                                  4
RECEIPT” of Questcor’s Employment Handbook, in which he acknowledged receipt of the

document, not that he read or understood its contents.

       In sum, plaintiff contests that he did not assent to the Arbitration Clause because when he

received the Employment Handbook he had already accepted employment, which was not

conditioned on an agreement to arbitrate, and he never acknowledged that he read or consented to

the Arbitration Clause in the Employee Handbook. Plaintiff also argues that the Arbitration Clause

should be invalidated because it was “buried” within the Employee Handbook.

III.   Discussion

       Congress enacted the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16 (1994), “to reverse

the longstanding judicial hostility to arbitration agreements . . . and to place arbitration agreements

upon the same footing as other contracts.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20,

24 (1991). The FAA declares that written agreements to resolve disputes through arbitration are

“valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2 (1994). The effect of the FAA was to “create a body of

federal substantive law of arbitrability, applicable to any arbitration agreement within the coverage

of the Act.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). In

Circuit City Stores, Inc. v. Adams, 532 U .S. 105 (2001), the Supreme Court held that the FAA’s

provisions apply to arbitration agreements covering employment-related claims. Id. at 1311.

       “The Federal Arbitration Act (“FAA”) provides that agreements to arbitrate are ‘valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.’” Gutierrez v. Sea World LLC, 2014 WL 4829087, at *2 (S.D. Cal. Sept. 26, 2014)

(quoting AT & T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)). “The FAA’s purpose


                                                  5
is to “‘ensur[e] that private arbitration agreements are enforced.’” Id. (quoting Mortensen v.

Bresnan Commc’ns, LLC, 722 F.3d 1151, 1159 (9th Cir. 2013)). Although California has a strong

public policy favoring arbitration, courts will not compel arbitration where it was not agreed to. Id.;

see also United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)

(“[A]rbitration is a matter of contract and a party cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.”). The existence of an agreement is, therefore, a

prerequisite and the party compelling arbitration must prove the existence of such agreement by a

preponderance of the evidence. Id.

       “The basic role for courts under the FAA is to determine ‘(1) whether a valid agreement to

arbitrate exists and, if it does, (2) whether the agreement encompasses the dispute at issue.’”

Kilgore v. KeyBank Nat’l Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013) (en banc) (quoting Chiron

Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)). Contrary to MNK’s

arguments, the question of a contract’s validity is appropriate for judicial determination. See Rejuso

v. Brookdale Senior Living Communities, Inc., 2018 WL 6174764, at *4 (C.D. Cal. June 5, 2018)

(internal quotation omitted) (“Under California law, the trial court sits as the trier of fact, weighing

all the affidavits, declarations, and other documentary evidence . . . to reach a final determination”

as to whether the parties formed a valid contract that binds them to arbitrate their dispute.).

       When deciding whether the parties agreed to arbitrate a certain matter, including the question

of arbitrability, courts apply ordinary state law contract principles. See First Options of Chicago,

Inc. v. Kaplan, 514 U.S. 938, 944 (1995); Circuit City, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir.

2002). “Under California law, the essential elements for a contract are (1) ‘parties capable of

contracting;’ (2) ‘their consent;’ (3) ‘a lawful object;’ and (4) ‘sufficient cause or consideration.’”


                                                   6
U.S. ex rel. Oliver v. Parsons Co., 195 F.3d 457, 462 (9th Cir. 1999) (quoting Cal. Civ.Code § 1550

(West 1999); Marshall & Co. v. Weisel, 242 Cal. App. 2d 191, 51 Cal. Rptr. 183, 187 (1966)).

Plaintiff contests his consent to the Arbitration Clause in Questcor’s Employee Handbook. Plaintiff

also alludes to the possibility that he is not a sophisticated party capable to contract, however,

plaintiff provides no arguments or facts to support such a challenge. Plaintiff does not dispute the

lawful object or consideration elements.

       In the event plaintiff intends to argue he was not a party capable of contracting, the Court

cannot agree. Plaintiff was hired by Questcor as a Regional Sales Manager with a base salary of

$160,000, plus bonuses and stock options. Doc. 65-2. In his complaint, plaintiff states that at the

time he was hired in 2011, he had “approximately 20 years experience in [] pharmaceutical/biotech

sales, with a proven sales record.” Doc. 48 at ¶ 16. These facts fully support a finding that plaintiff

is a sophisticated party capable of entering into contracts without assistance. See, e.g., Choksi v.

Airpush, Inc., 2015 WL 12806465, at *4 (C.D. Cal. Nov. 4, 2015) (finding employee to be a

sophisticated party able to contract for arbitration based on his six-figure salary, stock options, and

business experience).

       As to plaintiff’s primary argument, lack of consent to arbitrate, plaintiff admits he signed and

dated a form supplied by Questcor entitled, “ACKNOWLEDGMENT OF RECEIPT - EMPLOYEE

HANDBOOK” on July 22, 2011. Plaintiff argues, however, he cannot be bound to the terms within

the Employee Handbook, which includes the Arbitration Clause, because he received the Employee

Handbook four days after his start date of June 18, 2011.

       What plaintiff fails to address in his argument is the fact that Questcor submitted a written

offer of employment to him on June 17, 2011, which plaintiff signed and accepted. The offer of


                                                  7
employment provides in part: “You agree to abide by the Company’s policies and procedures,

including those set forth in the Employee Handbook.             You will be required to sign an

Acknowledgment of Receipt for this Handbook.” Doc. 65-2. Thus, prior to his acceptance of

employment, plaintiff was alerted to the fact that he would be required to follow certain policies and

procedures, which were outlined in the Employee Handbook that he would receive on a future date.

       “‘[A]n offeree, knowing that an offer has been made to him but not knowing all of its terms,

may be held to have accepted, by his conduct, whatever terms the offer contains.’” DeVoe v. Wang,

2018 WL 6016946, at *3 (C.D. Cal. June 4, 2018) (quoting Knutson v. Sirius XM Radio, Inc., 771

F.3d 559, 565 (9th Cir. 2014) (enforcing arbitration agreement because plaintiff signed

acknowledgment of document containing arbitration clause)); see also 24 Hour Fitness, Inc. v.

Superior Court, 66 Cal. App. 4th 1199, 1215 (Cal. Ct. App. 1998) (finding that signing an

acknowledgment of receiving an employment handbook was sufficient to show assent to the

arbitration policy).

       Plaintiff accepted employment subject to the terms of an Employee Handbook. Within the

first week of employment, plaintiff received and acknowledged receipt of the Employee Handbook

and proceeded to continue his employment with Questcor, and subsequently MNK, for four years.

Plaintiff’s signature acknowledging receipt of the Employee Handbook indicated his acquiescence

to the regulations and procedures contained therein, including his consent to the Arbitration Clause.

Signing the Acknowledgment was required for acceptance of employment as per the Questcor’s

offer letter. All of the case law cited in plaintiff’s Memorandum in Opposition is distinguishable

because here, plaintiff was on notice via his offer letter that his employment was conditioned on

acceptance of all the terms in the Employee Handbook.


                                                  8
        Plaintiff also argues that he could not have consented because the Arbitration Clause was

buried within a 73-page Employee Handbook. This argument is not supported by the evidence. The

first page of the Employee Handbook includes a Table of Contents indicating that a “Dispute

Resolution Process/Arbitration” section is located on page seven. Doc. 64-3, at i. The Introduction

of the Employee Handbook additionally provides, “You should be aware that, except for the

Company’s employment at will policy and Dispute Resolution Process/Arbitration, the policies,

procedures and benefits described in this handbook may be changed from time to time.” Id. at 5.

One page after the Introduction is the two-page Arbitration Clause with the clearly marked heading:

“Dispute Resolution Process/Arbitration.” Id. at 6-8. These aspects of the Arbitration Clause weigh

against plaintiff’s argument that it was buried or hidden so as to negate consent. See, e.g., Kilgore

v. KeyBank, Nat’l. Ass’n, 718 F.3d 1052, 1059 (9th Cir. 2013) (holding that there is no procedural

unconscionability where arbitration clause was not “buried in fine print,” but was instead “in its own

section” and “clearly labeled”). Accordingly, plaintiff has been found to have consented to a valid

Arbitration Clause and none of his arguments provide a basis for denial of MNK’s motion to compel

arbitration.

IV.     Conclusion

        Based on the foregoing, the Court concludes that the Arbitration Clause between plaintiff

and MNK is valid. The parties do not dispute that plaintiff’s employment claims fall within the

scope of the Arbitration Clause. Because the Arbitration Clause is valid and all of the claims in this

action against defendants are subject to arbitration, defendant MNK’s motion to compel arbitration

will be granted. This matter will be stayed and administratively closed pending completion of the

arbitration proceedings.


                                                  9
       Accordingly,

       IT IS HEREBY ORDERED that defendant Mallinckrodt Enterprises LLC’s Motion to

Compel Arbitration and Stay Proceedings is GRANTED. [Doc. 64]

       IT IS FURTHER ORDERED that pursuant to 9 U.S.C. § 4, the parties shall proceed to

arbitration in accordance with the Arbitration Clause.

       IT IS FURTHER ORDERED that this case is STAYED pending completion of the

arbitration and the Clerk of the Court is directed to administratively close the case.

       IT IS FURTHER ORDERED that the parties shall file a Notice to the Court within ten (10)

days of the completion of arbitration.

       IT IS FURTHER ORDERED that this case may be reopened upon motion of either party

following the completion of arbitration.




                                                  CHARLES A. SHAW
                                                  UNITED STATES DISTRICT JUDGE


Dated this 13th day of August, 2019.




                                                 10
